DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-12, 21-30 are pending wherein claims 1 and 2 are in independent form.
3.	Claims 1, 5, 6, 10, 11, 21, 25, 26, 30 have been amended. 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-12, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-3, 6-11, 21-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20210022091 A1, hereinafter referred to as Li) in view of Katranaras (WO2020125424, hereinafter referred to as Katranaras).
		Re claim 1, Li teaches a method of communications at a user equipment (Abstract), comprising:
	(i) receiving a plurality of synchronization reference signals from a base station (UE/sidelink transmitting device receiving a plurality of DL RS/SSB, Fig. 11-14) Li discloses to receive synchronization reference signals from a base station but does not explicitly disclose to receive the synchronization reference signals on a sidelink transmission beam);
	(ii) measuring a respective Reference Signal Received Power (RSRP) value of each of the plurality of synchronization reference signals (UE/sidelink transmitting device measuring RSRP corresponding to each DL RS/SSB to determine the DL pathloss) (Fig. 11-14, Par 0387-0391, Par 0396-0399, Par 0401-0403, Par 0408-0409, Par 0416, Par 0420-0422, Par 0425-0426, Par 0432-0435, Par 0439-0440);
	(iii) determining a highest RSRP value (RSRP value associated with the smallest pathloss) from each of the respective RSRP values (RSRP values corresponding to the plurality of DL RS/SSB) (Fig. 11-14, Fig. 18, Par 0054, Par 0304, Par 0387-0391, Par 0397-0399, Par 0421-0422, Par 0425-0426, Par 0434-0435, Par 0439-0440, Par 0482, Par 0501-0502, Par 0506, Par 0515-0516  ---Pathloss is determined by subtracting measured RSRP value from the reference signal transmit power (Par 0054, Par 0304). Therefore, the smallest pathloss value is obtained when the highest RSRP value is subtracted from the reference signal transmit power. The determination of the smallest pathloss is associated with the determination of the highest RSRP value); and
	(iv) calculating a downlink pathloss (smallest pathloss) associated with a sidelink open loop power control based on the highest RSRP value (smallest pathloss is associated with the highest RSRP value) (Fig. 11-14, Fig. 18, Par 0054, Par 0215-0217, Par 0251-0253, Par 0304-0306, Par 0387-0391, Par 0421-0422, Par 0425-0426, Par 0482-0483, Par 0499-0502, Par 0506, Par 0515-0516).
		Li discloses to receive synchronization reference signals from a base station but does not explicitly disclose to receive the synchronization reference signals on a sidelink transmission beam used for sidelink communications between the UE and a second UE.
		Katranaras teaches to receive the synchronization reference signals from a base station (DL SSBs from a base station) on a sidelink transmission beam (muting SL SSB transmission to receive DL SSBs when SL SSB positions are shared with DL SSBs, Fig. 4) used for sidelink communications between the UE and a second UE (legacy UE and VUE, Fig. 4) (Fig. 4, Par 18-19, Par 49-50).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step to receive synchronization reference signals from a base station but does not explicitly disclose to receive the synchronization reference signals on a sidelink transmission beam used for sidelink communications between the UE and a second UE, as taught by Katranaras for the purpose of distinguishing downlink SSBs and sidelink SSBs to reduce interference between SL SSBs and DL SSBs and facilitate UE initial cell access procedure, as taught by Katranaras (Par 12, Par 18-19).
		Claim 21 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claims 2, 22, Li teaches that the plurality of synchronization reference signals correspond to a plurality of Synchronization Signal Block (SSB) transmission signals (Fig. 11-14, Par 0397-0399, Par 0401-0403, Par 0413, Par 0420-0426, Par 0434-0435).
		Re claims 3, 23, Li teaches to calculate the downlink pathloss (smallest pathloss) based on a difference between a transmit power value of the plurality of SSB transmission signals (reference signal transmit power) and the highest RSRP value (RSRP value associated with the smallest pathloss) (Fig. 11-14, Fig. 18, Par 0054, Par 0304, Par 0387-0391, Par 0397-0399, Par 0421-0422, Par 0425-0426, Par 0434-0435, Par 0439-0440, Par 0482, Par 0501-0502, Par 0506, Par 0515-0516  ---Pathloss is determined by subtracting measured RSRP value from the reference signal transmit power (Par 0054, Par 0304). Therefore, the smallest pathloss value is obtained when the highest RSRP value is subtracted from the reference signal transmit power).
		Re claims 6, 26, Guan teaches to determine, by the UE, a transmit power of communications with the second UE on a sidelink based on the downlink pathloss (sidelink transmit power determined by using the downlink pathloss) (Fig. 11-14, Fig. 16-18, Par 0387-0391, Par 0396-0399, Par 0431-0432, Par 0434-0435, Par 0454, Par 0482-0483, Par 0499-0502, Par 0515-0516).
		Re claims 7, 27, Li teaches to calculate a sidelink transmit power based on a target receive power value (P0_PSSCH as disclosed in Par 0060, Par 0080) and the downlink pathloss (downlink Pathloss, PL) (Fig. 11-14, Fig. 18, Par 0054, Par 0060, Par 0080, Par 0251-0254, Par 0270-0273, Par 0300, Par 0304-0306, Par 0315-0316, Par 0387-0391, Par 0454, Par 0482-0483, Par 0499-0502, Par 0506, Par 0515-0516).
		Re claims 8, 28, Li teaches that the target receive power value (P0_PSSCH as disclosed in Par 0060, Par 0080) corresponds to an open loop power control for the sidelink transmit power (sidelink transmit power determined by open loop power control) (Fig. 11-14, Fig. 18, Par 0054, Par 0060, Par 0080, Par 0251-0254, Par 0270-0273, Par 0300, Par 0304-0306, Par 0315-0316, Par 0387-0391, Par 0454, Par 0482-0483, Par 0499-0502, Par 0506, Par 0515-0516).
		Re claims 9, 29, Li teaches to transmit, by the UE to the second UE via the sidelink, a sidelink transmission based on the transmit power (Fig. 16-18, Par 0387-0391, Par 0395-0399, Par 0454, Par 0499, Par 0514-0515).
		Re claims 10, 30, Li teaches the transmit power compensates for the downlink pathloss (Pathloss (PL) compensation, Par 0060, Par 0080) and limit interference caused by the sidelink transmission to a network entity (sidelink transmit power determined by using DL pathloss mitigates UL interference at gNB) (Par 0054, Par 0060, Par 0080, Par 0215-0217, Par 0251-0254, Par 0300-0306, Par 0315-0316, Par 0335-0336, Par 0397-0399).
		Re claim 11, Li teaches to calculate a minimum between a sum of a desired received signal power at the second UE (P0_PSSCH as disclosed in Par 0060, Par 0080) and the downlink pathloss (PL used as the downlink pathloss to determine sidelink transmit power based on downlink pathloss (sidelink transmit power PPSSCH in Par 0060 and PPSCCH in Par 0080)) and the sum of the desired received signal power at the second UE (P0_PSSCH as disclosed in Par 0060, Par 0080) and a pathloss between the UE and the second UE (PL used as the sidelink pathloss to determine sidelink transmit power based on sidelink pathloss (sidelink transmit power PPSSCH in Par 0060 and PPSCCH in Par 0080)) (Fig. 16-18, Par 0054, Par 0060, Par 0080, Par 0251-0254, Par 0267-0273, Par 0303-0306, Par 0315-0316, Par 0335-0336, Par 0397-0399, Par 0482-0483 --- [Par 0482] discloses, “In one embodiment, the DL pathloss could mean the power propagation loss between network node and the (transmitting) device. The SL pathloss could mean the power propagation loss between device and device”. [Par 0483] disclose, “In one embodiment, the (transmitting) device could be configured to use DL pathloss for sidelink power control. The (transmitting) device could also be configured to use both DL pathloss and SL pathloss for sidelink power control. The minimum of the power values given by open-loop power control based on DL pathloss and the open-loop power control based on SL pathloss could be taken for sidelink transmit power”. Relevant prior art, Ryu et al (US 20200260386 A1) also discloses to determine sidelink transmit power using DL pathloss and SL pathloss, Par 0084, Par 0173-0180, Par 0190-0196). 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-5, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Katranaras as applied to claims 1 and 21 above and further in view of Guan et al (US 20200067674 A1, hereinafter referred to as Guan).
		Re claims 4, 24, Li teaches to receive a plurality of synchronization reference signals (Fig. 13-14, Par 0307, Par 0413, Par 0434-0435, Par 0439-0440).
		Li does not explicitly disclose to receive the plurality of synchronization reference signals on a receiving beam.
		Guan teaches to receive the plurality of synchronization reference signals on a receiving beam (Fig. 3b, Par 0025, Par 0028-0030, Par 0074, Par 0172, Par 0179).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step to receive the plurality of synchronization reference signals on a receiving beam, as taught by Guan for the purpose of reliably detecting beam quality to perform beam management, as taught by Guan (Par 0029, Par 0074).
		Re claims 5, 25, Li discloses to receive a plurality of synchronization reference signals for determining the smallest DL pathloss to communicate with the second UE on sidelink (Fig. 11-14, Fig. 16-18, Par 0315, Par 0420-0426, Par 0434-0435, Par 0439-0440, Par 0454, Par 0482-0483, Par 0499-0502, Par 0515-0516).
		Li does not explicitly disclose to receive the plurality of synchronization reference signals on a receiving beam.
		Guan teaches to receive the plurality of synchronization reference signals on a receiving beam (Fig. 3b, Par 0025, Par 0028-0030, Par 0074, Par 0172, Par 0179).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Li by including the step to receive the plurality of synchronization reference signals on a receiving beam, as taught by Guan for the purpose of reliably detecting beam quality to perform beam management, as taught by Guan (Par 0029, Par 0074).
		Guan discloses to receive the plurality of synchronization reference signals on a receiving beam. Li discloses to determine the smallest DL pathloss from the plurality of received synchronization reference signals for communicating with a second UE on sidelink. Therefore, Li in view of Guan disclose that the receiving beam is used (smallest pathloss determined from the received synchronization reference signals is used to determined sidelink transmit power) for communicating with a second UE on a sidelink (sidelink transmission using the sidelink transmit power).
Relevant Prior Art
		Ryu et al (US 20200260386 A1) discloses to determine sidelink transmit power based on one of downlink pathloss and sidelink pathloss or both the downlink pathloss and sidelink pathloss (Fig. 3, Par 0084, Par 0173-0180, Par 0190-0196).


















Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473